Citation Nr: 1755830	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.  The Veteran passed away in August 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims file rests with the RO in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  She alleges that the Veteran incurred coronary artery disease as a result of in-service exposure to herbicide agents while aboard the USS Maury and when going ashore for classified missions to install communication microwave dishes.  During her August 2016 hearing before the Board, she reported that the Veteran was captured by Vietcong soldiers during one such mission.  He reportedly escaped and was sent to the Tripler Army Hospital in Hawaii for care.

The Veteran's death certificate reflects that he passed away in August 2013.  The cause of death was identified as cardiac arrhythmia due to or as a consequence of coronary artery disease due to or as a consequence of chronic obstructive pulmonary disease (COPD).  

The Veteran's service personnel records document that he had active duty service in the Navy from August 1961 to July 1965.  He served onboard the USS Maury from April 1, 1962 to July 23, 1965.

A September 2013 response from the National Personnel Records Center (NPRC) states that the NPRC was unable to determine whether the Veteran served in the Republic of Vietnam but that the Veteran served aboard the USS Maury which was in the official waters of the Republic of Vietnam from October 29, 1962 to February 9, 1963 and from March 16, 1963 to April 27, 1963.

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.307(d).

The U.S. Court of Appeals for Veterans Claims (Court) recently determined that VA is required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015). 

The Board notes that some crew members of the USS Maury were found to have Agent Orange exposure in November 1965 through 1969, after the Veteran's assignment to the ship.  The "Agent Orange Ship List," as prepared by the Veterans Benefits Administration and entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" indicates that the USS Maury "conducted surveys of Mekong River Delta and other coastal areas and rivers from November 1965 through 1969."  Significantly, such action occurred at a date four months after the Veteran served onboard the USS Maury.

The Board observes that this ship list is continually changing and is not determinative.  In addition, the record does not indicate that VA has attempted to obtain deck logs, ship histories, or command histories for USS Maury during the periods of time when the ship sailed in the official waters of the Republic of Vietnam from October 29, 1962 to February 9, 1963 and from March 16, 1963 to April 27, 1963.  In light of the Court's finding in Gray, the Board finds that remand is necessary in order to ensure that additional development is performed to determine the locations of USS Maury including whether the personnel from the USS Maury set foot in the Republic of Vietnam.

Accordingly, on remand, the AOJ should contact the JSRRC as well as any other appropriate facility to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs, ship histories, and command histories for USS Maury for the time periods of October 29, 1962 to February 9, 1963 and from March 16, 1963 to April 27, 1963.

Additionally, the October 2013 rating decision acknowledged the possibility that the Veteran's COPD could be related to in-service exposure to asbestos during the Veteran's active duty service.  The RO observed that the Veteran's Navy occupation included the Navy rate of "IC" for Interior Communication Technician, and that this occupation was recognized as having "probable" exposure to asbestos.  The RO also noted that the Veteran was diagnosed with and treated for sleep apnea during his life.  Additionally, COPD was listed as a contributory cause of death.  In light of the Veteran's likely exposure to asbestos during service and his later diagnoses of sleep apnea and COPD, the RO should obtain a VA opinion as to whether the Veteran's COPD is causally related to his probable asbestos exposure during service.

During her August 2016 hearing before the Board, the appellant testified that the Veteran informed her that he was treated at the Tripler Army Hospital in Hawaii after his discharge from service following his escape from capture by Vietcong soldiers.  Review of the record does not reflect that the RO has attempted to obtain these records.  Accordingly, the RO should attempt to obtain all clinical records from the Tripler Army Hospital in Hawaii for the Veteran during the year after his discharge from service.  

Last, the appellant reported that the Veteran sought treatment from the VA Medical Center in Seattle for years after his discharge.  As these records have not been obtained, the RO should obtain all of the Veteran's records from the VA Medical Center in Seattle after his discharge.


Accordingly, the case is REMANDED for the following action:

1.  Request from the Joint Service Records Research Center (JSRRC), the National Personnel Records Center (NPRC), the Department of the Navy, the National Archives, the Department of Defense, or any other appropriate facility, service department, and records custodian, copies of the deck logs, ship histories, and command histories for USS Maury for the time periods of October 29, 1962 to February 9, 1963 and from March 16, 1963 to April 27, 1963 to attempt to verify the Veteran's herbicide exposure in Vietnam on a factual basis, and to verify the locations of the ship while the Veteran served on the ship in the territorial waters of the Republic of Vietnam. 

If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.  The RO must also prepare a report documenting the results of the search efforts for the record.

2.  Request and obtain all in-patient or clinical records of treatment of the Veteran from the Tripler Army Hospital in Hawaii from June 1965 through June 1966.  The NPRC should be requested to search for any separately stored records.  All attempts to locate and secure the Veteran's treatment records must be documented in the record.  If, after all procedurally appropriate actions to locate and secure the records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the appellant and her representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The appellant and her representative must then be given an opportunity to respond.

3.  Obtain all of the Veteran's VA treatment records from the VA Medical Center in Seattle since his discharge from military service and associate them with the claims file.

4.  Thereafter, obtain a VA opinion to determine whether the Veteran's COPD was etiologically related to his military service, to include in-service exposure to asbestos.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a thorough review and discussion of the evidence in the claims file the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's COPD which contributed to his death was caused by or incurred during his military service, to include his in-service exposure to asbestos.  A complete rationale must be provided for any opinion offered.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide another supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




